Case: 20-50082      Document: 00516166735          Page: 1     Date Filed: 01/13/2022




            United States Court of Appeals
                 for the Fifth Circuit                                   United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 13, 2022
                                   No. 20-50082                            Lyle W. Cayce
                                 Summary Calendar                               Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Daniel Jesus Vargas,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:18-CR-1128-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:
          Daniel Jesus Vargas was sentenced to 60 months of imprisonment
   followed by 4 years of supervised release after pleading guilty to conspiracy
   to possesses with intent to distribute a controlled substance, in violation of
   21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(B)(ii); and possession with intent to
   distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1) and
   (b)(1)(B)(ii). He contends that there was not an adequate basis for the district
   court to accept his guilty plea as to the conspiracy charge and that the district
Case: 20-50082      Document: 00516166735          Page: 2    Date Filed: 01/13/2022




                                    No. 20-50082


   court’s written judgment regarding the standard conditions of supervised
   release conflict with its oral pronouncement. We AFFIRM.
          Because Vargas did not object to the factual basis underlying his
   conspiracy conviction or the conditions of supervised release when afforded
   the opportunity to do so, we review these claims for plain error only. United
   States v. Nepal, 894 F.3d 204, 208 (5th Cir. 2018). To demonstrate plain
   error, a defendant has the burden of showing (1) an error (2) that is plain,
   (3) that affects the defendant’s substantial rights, and (4) that seriously
   affects the fairness, integrity, or public reputation of judicial proceedings.
   United States v. Escajeda, 8 F.4th 423, 426 (5th Cir. 2021).
          “To determine whether a factual basis for a plea exists, we must
   compare ‘(1) the conduct to which the defendant admits with (2) the
   elements of the offense charged in the indictment or information.’” Nepal,
   894 F.3d at 208 (quoting United States v. Marek, 238 F.3d 310, 315 (5th Cir.
   2001) (en banc)). Vargas contends that the district court plainly erred in
   accepting his plea to the conspiracy charge because there was insufficient
   basis to conclude that he conspired with anyone other than a government
   informant. We need not decide, however, whether Vargas is correct on this
   point. For even if the district court erred in accepting his plea to conspiracy,
   Vargas does not argue that he would not have entered the guilty plea but for
   the error—and for that reason, he has not demonstrated that his substantial
   rights were affected, as is necessary for reversal under plain-error review. See
   United States v. London, 568 F.3d 553, 558, 560 (5th Cir. 2009).
          Next, Vargas argues that the district court erred by failing to set forth
   all non-discretionary terms of his sentence at the sentencing hearing. True, a
   district court must orally pronounce a criminal defendant’s sentence,
   including any discretionary conditions of supervised release, at the
   sentencing hearing. United States v. Diggles, 957 F.3d 551, 557 (5th Cir. 2020)




                                          2
Case: 20-50082      Document: 00516166735           Page: 3     Date Filed: 01/13/2022




                                     No. 20-50082


   (en banc). “If the in-court pronouncement differs from the [written]
   judgment that later issues, what the judge said at sentencing controls.” Id.
   “But . . . the sentencing court” need not “recite the conditions word-for-
   word.” United States v. Grogan, 977 F.3d 348, 352 (5th Cir. 2020). The court
   may instead “adopt[] the conditions by referenc[e].” Id. at 354.
          Here, according to Vargas, the district court improperly imposed the
   sixteen “standard” conditions of supervised release (which are set forth in
   the standing order for the Western District of Texas) in its written judgment,
   but did not outline thirteen such conditions at Vargas’s sentencing hearing.
   At the start of that hearing, the district court confirmed with Vargas that he
   and his counsel had reviewed the presentence report (PSR), which had
   recommended “the mandatory and standard conditions of supervision.”
   The district judge went on to explain to Vargas that “[s]upervised release
   will be for a period of four years under the Court’s mandatory, standard, and
   the special conditions” to be “outline[d] momentarily,” but did not
   expressly cite the Western District’s standing order. At no point during his
   sentencing hearing did Vargas object to the aspects of his sentence now
   challenged on appeal.
          Under these circumstances, we hold that the district court did not err,
   plainly or otherwise, in including the standard conditions of supervised
   release in Vargas’s sentence. “[A]lthough the court did not recite the
   conditions in full, its shorthand reference” to its “standard conditions of
   supervision” at sentencing “was adoption all the same.” Grogan, 977 F.3d at
   353. We recently held, on very similar facts, that a district court (also that for
   the Western District of Texas) had adequately orally pronounced those same
   conditions. See United States v. Martinez, 15 F.4th 1179 (5th Cir. 2021). In
   Martinez, as in this case, the PSR recommended “the mandatory and
   standard conditions of supervision.” Id. at 1180. At the start of the hearing in
   Martinez, as in this case, the district court confirmed that the defendant had



                                           3
Case: 20-50082      Document: 00516166735           Page: 4    Date Filed: 01/13/2022




                                     No. 20-50082


   reviewed the PSR and went on to say that the “the standard and mandatory
   conditions of supervision” would be imposed, but did not expressly cite the
   Western District’s standing order. Id. at 1180–81. And like Vargas, the
   defendant in Martinez argued on appeal that the standard conditions of
   supervised release had to be stricken from the written judgment because they
   were not orally pronounced at the sentencing hearing. We rejected that
   argument, explaining that the PSR had “notified [the defendant] that
   ‘standard conditions’ would likely be imposed”—and that, “[a]t sentencing,
   the court . . . notified [the defendant] that it was imposing standard
   conditions . . . . Given the longstanding existence of the Western District’s
   standing order, defense counsel certainly knew that the standard conditions
   being imposed were the ones listed in the standing order.” Id. at 1181.
          We think Martinez’s reasoning applies with equal force here. To be
   sure, the district court in this case did not expressly adopt the PSR at the
   sentencing hearing, as the district court in Martinez had done. But the key
   observations relied upon by the Martinez panel are also true of this case: “At
   sentencing, the court . . . notified [Vargas] that it was imposing standard
   conditions,” and “[g]iven the longstanding existence of the Western
   District’s standing order, defense counsel certainly knew that the standard
   conditions . . . were the ones listed in the standing order.” Id. Hence, even
   though the district court did not orally adopt the PSR in its entirety, it should
   have been clear to defense counsel in this case that the “standard” conditions
   of supervised release mentioned by the sentencing judge were the same
   standard conditions referenced in Vargas’s PSR and set forth in the Western
   District’s standing order. See United States v. Castaneda, No. 20-40290, 2021
   WL 5397601, at *1 (5th Cir. Nov. 17, 2021) (special conditions described in
   PSR were adequately adopted by oral reference even though “the district




                                          4
Case: 20-50082         Document: 00516166735              Page: 5       Date Filed: 01/13/2022




                                          No. 20-50082


   court did not explicitly adopt the PSR at [defendant’s] sentencing
   hearing”). 1
           Accordingly, the district court’s judgment is AFFIRMED.




           1
            Similarly, in United States v. Rodriguez, 838 F. App’x 119, 120 (5th Cir. 2021), we
   held that a district court’s oral reference to “substance abuse testing and treatment” at
   sentencing (in conjunction with the court’s confirmation that the defendant had reviewed
   the PSR) was sufficient to adopt by reference all of the drug- and alcohol-related special
   conditions of supervised release set forth in the PSR—even though, as inspection of the
   record and briefing in that case reveals, the district court did not expressly adopt the PSR.




                                                5